Appeal by the defendant from a judgment of the County Court, Nassau County (Harris, J.), rendered September 7, 1984, convicting him of manslaughter *630in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence is not excessive and does not warrant appellate modification (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s other contentions and find them to be without merit. Rubin, J. P., Kunzeman, Spatt and Harwood, JJ., concur.